976 F.2d 727
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Victor L. SOLOMON, Plaintiff-Appellant,v.William S. RITCHIE;  Earl Miller;  Buzz F. Ritenour,Defendants-Appellees.
No. 91-2192.
United States Court of Appeals,Fourth Circuit.
Submitted:  April 23, 1992Decided:  September 30, 1992

Appeal from the United States District Court for the Northern District of West Virginia, at Clarksburg.  Frederick P. Stamp, Jr., District Judge.  (CA-85-240-C-S)
Victor L. Solomon, Appellant Pro Se.  Robert Forrest Bible, WEST VIRGINIA DEPARTMENT OF TRANSPORTATION, Charleston, West Virginia; Anthony G. Halkias, Charleston, West Virginia, for Appellees.
N.D.W.Va.
AFFIRMED.
Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Victor L. Solomon appeals the district court's order granting summary judgment to Defendants and dismissing his claim brought under 42 U.S.C. § 1983 (1988).  Solomon seeks an injunction against West Virginia officials to prevent the alleged taking of his property without compensation in violation of W. Va.  Code § 17-23-8 (1991) and the Fifth Amendment to the United States Constitution.


2
Solomon filed this complaint against William S. Ritchie, Jr., West Virginia Commissioner of Highways, and other highway officials after he was ordered to remove abandoned and junked cars from his salvage yard.  The district court granted Defendants' motion for summary judgment and Solomon appeals.  He contends that the Defendants have deprived him of his property without compensation in violation of W. Va.  Code § 17-23-8 (1991) and the Fifth Amendment to the United States Constitution.


3
Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Solomon v. Ritchie, No. CA-85-240-C-S (N.D.W. Va.  July 2, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED